Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-83658, 333-83656, 333-72931, 333-153345, and 333-117445 on Form S-8 and Registration Statement No. 333-173057-31 on Form S-3 of our reports dated September 2, 2011 relating to the financial statements of Dycom Industries, Inc. and subsidiaries, and the effectiveness of Dycom Industries, Inc. and subsidiaries’ internal control over financial reporting, appearing in this Annual Report on Form 10-K of Dycom Industries, Inc. and subsidiaries for the year ended July 30, 2011. Deloitte & Touche LLP Miami, Florida September 2, 2011
